RESOLUCIÓN
Previa recomendación de la Directora Administrativa de los Tribunales, se enmienda el inciso (B)(1) de la Regla 32 para la Administración del Tribunal de Primera Instancia de 30 de junio de 1999.

Regla 32 Expedientes judiciales, minutas y registros

A. Expedientes judiciales
B. Minutas
1. La minuta será el registro oficial de las incidencias más importantes ocurridas durante la vista judicial en el salón de sesiones y en cámara. La misma será preparada conforme con las normas que establezca el Director Administrativo o la Directora Administrativa de los Tribunales y será certificada por la Secretaria de Servicios a Sala.
La minuta original se unirá al expediente judicial. En aque-llos casos consolidados, la minuta original será unida al expe-diente de mayor antigüedad. Se incluirá copia de la minuta en los expedientes consolidados restantes.
Se permitirá la utilización de papel de color rosa o del color que se establezca y que se tenga disponible para la preparación de la minuta original. Esto tiene como propósito poder identifi-car en el expediente con rapidez la minuta.
La minuta no será notificada a las partes o a sus abogados, salvo que incluya una Resolución u Orden emitida por el juez o la jueza en corte abierta, en cuyo caso será firmada por el juez o la jueza y notificada a las partes.
La Secretaria, custodia del expediente podrá expedir copia de *355la minuta previo la cancelación de los derechos arancelarios, según corresponda.
Esta Resolución tendrá vigencia inmediata.

Publíquese.

Lo acordó el Tribunal y certifica la Secretaria del Tribunal Supremo.
(.Fdo.) Isabel Llompart Zeno Secretaria del Tribunal Supremo